Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 3/31/2022 is acknowledged.
	Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In regards to claim 1, last two lines therein, not that the recitation “applying a load to and pressurizing the frequency adjustment metal film partly removed’’ causes ambiguity in the claim, since it is unclear as to how a load can pressurize an adjustment metal film that has been removed (i.e. in step 2 of claim 1, a portion of the frequency adjustment metal film has been removed, thus a portion is no longer present, step 3 of claim 1, as currently written, recites that the “adjustment metal film partly removed” is pressurized by the load, which isn’t consistent with the specification). Clarification is required. For the purpose of examination, and in light of the specification, see Paragraph [0013] and Figs 5-6, the examiner will interpret that the third step requires “a step of applying a load to and pressurizing an area where the frequency adjustment metal film has been partly removed”. 

Allowable Subject Matter

	Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Hideo et al. (JP2009232376 A, cited by applicant, machine English translation provided by the examiner). Hideo et al. teaches in Fig. 9 a manufacturing method for a tuning fork-type vibrator (10), the method comprising joining a tuning fork-type vibration piece to a package (240) having a housing portion, and mounting the tuning fork-type vibration piece in the package, the tuning fork-type vibration piece based on related Fig. 5 comprising:
	Aa stem/base portion (14);
	A plurality of arm portions (16) extending from the stem portion, the method further comprising based on related Fig. 6: 
	A first step of forming a frequency adjustment metal film (34) in a tip-side part in a respective one of the arm portions of the tuning fork-type vibration piece; 
	A second step of performing a frequency adjustment by removing the frequency adjustment metal film in part through irradiation of the tuning fork-type vibration piece with a beam (see machine English translation Paragraph [0020]).
	However, in regards to claim 1, in light of the examiner 35 USC 112(b) interpretation above, Hideo et al. does no teach a third step of applying a load to and pressurizing an area where the frequency adjustment metal film has been partly removed. Thus, the applicant claimed invention has been determined to be novel and non-obvious over the prior art. By virtue of dependency from claim 1, claims 2-7 have also been determined to be novel and non-obvious over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843